Exhibit 10.3

 

Planar Systems, Inc. Director Compensation Plan

 

Nonemployee directors of the Company receive a $20,000 annual retainer plus
$2,000 for attendance at each board meeting and $1,500 for attendance at each
committee meeting, including telephonic meetings. Audit Committee members
receive an additional annual retainer of $2,000. Under certain circumstances,
the nonemployee directors of the Company are reimbursed for out-of-pocket and
travel expenses incurred in attending Board meetings. Nonemployee directors
participate in the Company’s 1993 Stock Option Plan for Nonemployee Directors
(the “1993 Nonemployee Director Plan”). Under the 1993 Nonemployee Director
Plan, a 10,000 share stock option is granted to each new nonemployee director at
the time such person is first elected or appointed to the Board. In addition,
each nonemployee director receives a stock option annually after each annual
meeting of shareholders. The size of each director’s annual option grant is
based on his or her level of service on the Board of Directors. Each nonemployee
director receives an option to purchase 5,000 shares of common stock. An
additional 2,000 share stock option is granted to the nonemployee director who
is then serving as the Chairman of the Board of Directors or as the Lead
Director. An additional 1,000 share stock option is granted to each nonemployee
director who is then serving as chairman of a committee of the Board. Mr.
Stenger receives an additional 1,000 share stock option grant annually for his
service as a member of the Board of Directors of the Company’s Finnish
subsidiary.